IN THE SUPREME COURT OF THE STATE OF DELAWARE

     JULIA JACKSON,1                              §
                                                  § No. 108, 2021
            Petitioner Below,                     §
            Appellant,                            § Court Below—Family Court
                                                  § of the State of Delaware
            v.                                    §
                                                  § File No. CN20-01117
     BRODY WHITE,                                 § Petition No. 20-26495
                                                  §
            Respondent Below,                     §
            Appellee.                             §

                               Submitted: July 13, 2021
                               Decided:   July 27, 2021

                                             ORDER

         It appears to the Court that, on June 28, 2021, the Senior Court Clerk issued a

notice, by certified mail, directing the appellant to show cause why this appeal should

not be dismissed for her failure to pay the Family Court appeal filing fee and transcript

cost. The appellant received the notice to show cause on July 1, 2021. The appellant’s

response to the notice to show cause was due on or before July 12, 2021, but she has

not responded to the notice to show cause or paid the Family Court appeal filing fee

and transcript cost. Dismissal of this action is therefore deemed to be unopposed.




1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that this appeal is DISMISSED.

                                    BY THE COURT:

                                    /s/ Karen L. Valihura____________________
                                    Justice




                                        2